          Case 1:18-cv-00375-RC Document 28 Filed 04/17/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
DEMOCRACY FORWARD FOUNDATION,                        )
                                                     )
       Plaintiff,                                    )       Civil Action No. 18-0375 (RC)
                                                     )
               v.                                    )
                                                     )
DEPARTMENT OF HOMELAND SECURITY,                     )
                                                     )
       Defendant.                                    )
                                                     )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order of May 16, 2018, Plaintiff Democracy Forward

Foundation and Defendant Department of Homeland Security, by and through the undersigned

counsel, respectfully submit this Joint Status Report in this Freedom of Information Act case.

       The Court’s Minute Order of May 16, 2018, directed the parties to submit a proposed

briefing schedule within 30 days after the government’s final production. By letter dated March

18, 2020, U.S. Immigration and Customs Enforcement (“ICE”) advised Plaintiff that it had

completed its response to Plaintiff’s request.

       On April 8, 2020, Plaintiff requested that, in an effort to narrow or resolve issues to be

briefed, Defendant provide a draft Vaughn Index with respect to about 550 pages that the agency

withheld pursuant to FOIA Exemption 5, 5 U.S.C. § 552(b)(5). Defendant has agreed to provide

a draft Vaughn Index by May 22, 2020.

       In light of their efforts to meet and confer, the parties respectfully suggest that it would

not be productive to proceed to briefing at this time. The parties propose to file a further Joint
          Case 1:18-cv-00375-RC Document 28 Filed 04/17/20 Page 2 of 2



Status Report on June 16, 2020, with a proposed briefing schedule, if appropriate. 1

Dated: April 17, 2020                              Respectfully submitted,

/s/ Benjamin Seel                                 TIMOTHY J. SHEA, DC Bar #437437
Benjamin Seel (D.C. Bar No. 1035286)              United States Attorney
Democracy Forward Foundation
1333 H Street NW                                  DANIEL F. VAN HORN, DC Bar #924092
Washington, DC 20005                              Chief, Civil Division
(202) 448-9090
bseel@democracyforward.org                             /s/ Paul Cirino
                                                  PAUL CIRINO
Attorneys for Plaintiff                           Assistant United States Attorney
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 252-2529
                                                  paul.cirino@usdoj.gov

                                                  Counsel for Defendant




1
 The parties propose filing this joint report in lieu of the May 15, 2020 joint report they
previously requested in their March 16, 2020 Joint Status Report (ECF No. 27).


                                                 2
